EXHIBIT 10.39
RESTRICTED STOCK AWARD AGREEMENT
THERMADYNE HOLDINGS CORPORATION
2004 STOCK INCENTIVE PLAN
     THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) dated May 1, 2007,
between Thermadyne Holdings Corporation (the “Company”), a Delaware corporation,
and                                          (the “Grantee”), an officer or key
employee of the Company or one of its subsidiary corporations (“Subsidiary
Corporation”) within the meaning of Section 424(f) of the Code.
     RECITALS:
     WHEREAS, the Committee or the Board of Directors of the Company (“Board”)
acting as the Committee (in either case, the “Committee”) has determined that
the Grantee is one of the key personnel (officer, director, or key employee) of
the Company or one of its Subsidiary Corporations, and
     WHEREAS, the Committee believes the goals and objectives of the Company’s
2004 Stock Incentive Plan (the “Plan”) will be furthered by granting to the
Grantee shares of Common Stock (“Restricted Stock”) pursuant to the Plan.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
undertakings set forth in this Plan Agreement, the Company and the Grantee agree
as follows:
Section 1. Terms of Plan to Control
     This Agreement is subject to all the terms and conditions of the Plan, a
copy of which is attached hereto as Exhibit A. Capitalized terms used in this
Agreement and not otherwise defined in the Agreement are defined in the Plan. In
the event of a conflict between the Plan and this Agreement, the terms of the
Plan shall control.
Section 2. Grant of Restricted Stock
     2.1 The Company hereby grants to the Grantee                      shares of
Restricted Stock.
     2.2 Subject to the provisions of this Agreement, the Company shall issue
and register on its books and records in the name of the Grantee a
certificate(s) in the amount of the shares of Restricted Stock subject to this
Agreement as set forth above. Each certificate shall bear a legend,
substantially in the following form:
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in the Thermadyne Holdings
Corporation 2004 Stock Incentive Plan and in the associated Agreement. A copy of
this Plan and such Agreement may be obtained from Thermadyne Holdings
Corporation.”

 



--------------------------------------------------------------------------------



 



The certificate(s) shall be retained by the Company (or its designee) until the
time that all restrictions or conditions applicable to the shares of Restricted
Stock have been satisfied or lapsed. The Grantee agrees to (i) deliver to the
Company, as a precondition to the issuance of any certificate(s) with respect to
Unvested Shares, one or more stock powers, endorsed in blank, with respect to
such shares, (ii) sign such other powers, take such other actions as the Company
may reasonably request to accomplish the transfer or forfeiture of any Unvested
Shares that are forfeited under this Agreement, and (ii) authorize the Company
to cause such Unvested Shares to be cancelled or transferred in the event they
are forfeited pursuant to this Agreement. “Unvested Shares” means shares of
Common Stock which are subject to forfeiture under this Agreement. If Unvested
Shares are held in book entry form, certificate(s) shall not be issued under
this Section and the Grantee agrees that the Company may give stop transfer
instructions to the depository of such shares of Restricted Stock to ensure
compliance with the provisions of this Agreement. The Grantee hereby
(i) acknowledges that the Unvested Shares may be held in book entry form on the
books of the Company’s depository (or another institution specified by the
Company), (ii) irrevocably authorizes the Company to take such actions as may be
necessary or appropriate to effect a transfer or cancellation of the record
ownership of such Unvested Shares that are forfeited, (iii) agrees to sign such
powers and take such other actions as the Company may reasonably request to
accomplish the forfeiture of any Unvested Shares that are forfeited under this
Agreement, and (iv) authorizes the Company to cause such shares of Common Stock
to be cancelled or transferred in the event they are forfeited pursuant to this
Agreement.
Section 3. Restrictions
     3.1 In association with the other terms this Agreement or contained in the
Plan, the shares of Restricted Stock shall be subject to the following
restrictions:

  a.   Neither (i) the shares of Restricted Stock or any interest in them,
(ii) the right to vote such shares, (iii) the right to receive dividends on such
shares, or (iv) any other rights under this Agreement may be sold, transferred,
donated, exchanged, pledged, hypothecated, assigned or otherwise transferred,
alienated or encumbered, by operation of law or otherwise, until (and then only
to the extent of) such shares are delivered to the Grantee or, in the event of
Grantee’s death, the Grantee’s testamentary transferee or transferees.     b.  
The Grantee shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of such shares, including the right to vote such shares
and to receive any cash dividends thereon. Additional shares of Company common
stock resulting from adjustments under section 12 of the Plan with respect to
shares of Restricted Stock subject to this Agreement shall be treated as
additional shares of Restricted Stock subject to the same restrictions and other
terms of this Agreement and the Grantee or, in the event of his or her death,
his or her Designated Beneficiary or Beneficiaries or testamentary transferees,
shall comply with the provisions of Sections 2.5 of this Agreement with respect
to such additional shares. Cash dividends paid on Unvested Shares are taxable to
the Grantee as compensation income, and not dividend income, and are deductible
by the

2



--------------------------------------------------------------------------------



 



      Company or a Subsidiary Corporation for income tax purposes as
compensation income.     c.   During the Grantee’s lifetime, shares of
Restricted Stock shall only be delivered to him or her. Any such shares
transferred in accordance with this Agreement shall continue to be subject to
the terms and conditions of this Agreement. Any transfer permitted under this
Agreement shall be promptly reported in writing to the Company’s Secretary.

     3.2 The amount of the shares of Restricted Stock that are delivered to
Grantee will be based on Average ROIOC (as herein defined) over a three year
period, beginning in January 2007 and ending in December 2009 (the “Target
Period”) as set forth below. Subject to applicable securities laws and the terms
of Section 4, shares of Restricted Stock shall be delivered to the Grantee, or
in the event of the Grantee’s death, his or her testamentary transferee, as
follows:

  a.   If Average ROIOC for the Target Period is 35 percent or more, 100 percent
of the shares of Restricted Stock shall be delivered.     b.   If Average ROIOC
for the Target Period is 30 percent, 67 percent of the shares of Restricted
Stock shall be delivered.     c.   If Average ROIOC for the Target Period is
25 percent, 33 percent of the shares of Restricted Stock shall be delivered.    
d.   If Average ROIOC during the Target Period does not reach 25 percent, none
of the shares of Restricted Stock shall be delivered, and the grant of such
shares shall be forfeited and no longer exercisable.

     The parties agree and acknowledge that incremental amounts of the shares of
Restricted Stock will be delivered for Average ROIOC between 25 percent and
30 percent and between 30 percent and 35 percent. For example, if Average ROIOC
is 28 percent, 53% percent of the shares of Restricted Stock will be delivered.
     3.3 The following terms shall have the following meaning when used herein:

  a.   “Average ROIOC” means the weighted average ROIOC for the three fiscal
years of the Company ending December 31, 2007, 2008 and 2009.     b.   “ROIOC”
for a fiscal year of the Company means Adjusted Operating EBITDA for such year
divided by Invested Operating Capital for such year.     c.   “Invested
Operating Capital” for a fiscal year of the Company is the sum of the following
items from the consolidated year end balance sheet as shown on the Company’s
audited financial statement for such year:

3



--------------------------------------------------------------------------------



 



      Accounts receivables, less allowances for doubtful accounts
Inventories
Net property, plant and equipment
Patents and trademarks included in intangibles
Other assets
Long term receivables
Less accounts payable     d.   “Adjusted Operating EBITDA” for a fiscal year of
the Company is the sum of the following items from the consolidated year end
statements of operations as shown on the Company’s audited financial statement
for such year:         Net income (loss) from continuing operations
Interest expense
Net periodic postretirement benefits in excess of cash payments
Restructuring costs
LIFO
Minority interest
Severance accrual
Stock compensation expense
Provision for income tax

     3.4 The award percentages are based on projections for the Target Period
which were made by the Company and are set forth in the 2007 Business Plan, a
copy of which projections are attached hereto and incorporated herein as
Exhibit A. Said projections are based on the continued operation of the Company
and its Subsidiary Corporations in their current ordinary course during the
Target Period. The parties agree and acknowledge that Invested Operating Capital
and Adjusted Operating EBITDA may be recast by the Company to adjust for any
unforeseen extraordinary circumstances that may occur during the Target Period,
including, but not limited to, a change in accounting methods, the discontinued
operations of a Subsidiary Corporation or a division, or the sale or acquisition
of a business or brand.
     3.5 Notwithstanding anything in this Agreement to the contrary, all
restrictions, except those under Section 5, on shares of Restricted Stock
granted under this Agreement shall lapse on a change of control and
certificate(s) or other evidence of ownership of such shares shall be delivered
to the Grantee or, in the event of his or her death, to his or her Designated
Beneficiary or Beneficiaries or testamentary transferees. “Change in control”
means a change in the ownership or effective control of the Company or a change
in a substantial portion of the assets of the Company within the meaning of
Section 409A(2)(A)(v) of the Code. The Grantee may designate a beneficiary or
beneficiaries (“Designated Beneficiary or Beneficiaries”) on the Designated
Beneficiary form attached to this Agreement to receive Restricted Stock under
this Agreement upon the Grantee’s death. If the Grantee does not complete the
Beneficiary Designation form, or the Designated Beneficiary or Beneficiaries has
or have predeceased the Grantee or cannot be located, the shares of Restricted
Stock shall be transferred in accordance with the Grantee’s will or, if the
Grantee has no will, in accordance with the applicable state laws or descent and
distribution. Any person or entity acquiring Restricted Stock after the
Grantee’s

4



--------------------------------------------------------------------------------



 



death shall be bound by all the terms and conditions of the Plan and this
Agreement which would have applied to such shares if the Grantee had lived
including, without limitation, the provisions of Section 5.
Section 4. Termination of Employment
     4.1 Except to the extent otherwise provided in Section 4.2 or 4.3, all
shares of Restricted Stock, to the extent not previously forfeited or vested,
shall be forfeited on the Grantee’s termination of employment with the Company
or a Subsidiary Corporation.
     4.2 If the Grantee’s employment terminates with the Company or a Subsidiary
Corporation other than by reason of death, dismissal for cause (as defined
herein) or resignation from employment without the Company’s prior consent,
shares of Restricted Stock shall be transferred to the Grantee at the time and
in the manner as described in Section 3.3.
     4.3 If the Grantee dies while in the employ of the Company or a Subsidiary
Corporation, or dies after his or her employment terminates but prior to the
time the shares of Restricted Stock are to be transferred to him or her under
Section 4.2, shares of Restricted Stock shall be transferred to his or her
testamentary transferee at the time and in the manner described in Section 3.3.
Any person or entity acquiring Restricted Stock after the Grantee’s death shall
be bound by all the terms and conditions of the Plan and this Agreement which
would have applied such shares had the Grantee lived including, without
limitation, the provisions of Section 5.
     4.4 References herein to an individual’s employment shall include any and
all periods during which such individual is considered an employee of the
Company or a Subsidiary Corporation. The Grantee shall be deemed to have
terminated employment when the Grantee completely ceases to be employed (within
the meaning of the preceding sentence) by the Company and all of its Subsidiary
Corporations. The Committee may in its discretion determine (a) whether any
leave of absence constitutes a termination of employment within the meaning of
this Plan Agreement, and (b) the impact, if any, of any such leave of absence on
the shares of Restricted Stock granted under this Agreement.
     4.5 The term “dismissal for cause” as used herein shall mean:

  a.   an act or omission, by the Grantee that causes material harm to the
Company or a Subsidiary Corporation of which the Grantee is notified in writing
by the Company and the Grantee has not corrected within ten (10) days of such
notification;     b.   any continued neglect of or a failure to perform duties
by the Grantee of which the Grantee is notified in writing by the Company and
the Grantee has not corrected within ten (10) days of such notification;     c.
  the Grantee’s performing services for any other corporation or person which
competes with the Company or a Subsidiary Corporation while he or she is
employed by the Company or a Subsidiary Corporation and without the written
approval of the chief executive officer of the Company; or

5



--------------------------------------------------------------------------------



 



  d.   any conviction of the Grantee or plea of guilty (or of nolo contendere)
by the Grantee to a felonious crime;

provided, however, that if, at the time in question the Grantee is a party to an
employment agreement with the Company or any of its Subsidiary Corporations
which contains a definition of “cause” which is inconsistent with the provisions
of this Section 4.5, the terms of such employment agreement shall define
“dismissal for cause” for the purposes of this Agreement.

Section 5.   Securities Law Restrictions and Other Restrictions on Transfer of
Shares of Restricted Stock Pursuant to this Agreement

  a.   The Grantee represents that upon receipt of shares of Restricted Stock,
such shares shall be for the Grantee’s own account and not on behalf of others.
Federal and state securities laws govern and restrict the Grantee’s right to
offer, sell or otherwise dispose of any such shares unless the shares are first
registered under the Securities Act of 1933 (the “Securities Act”) and state
securities laws (which the Company is not required to do), or in the opinion of
the Company’s counsel, such offer, sale or other disposition is exempt from
registration or qualification thereunder. The Grantee shall not offer, sell or
otherwise dispose of any shares purchased pursuant to this Agreement in any
manner unless they are first registered under the Securities Act and any
applicable state securities laws except in a transaction which, in the opinion
of counsel to the Company, is exempt from the registration requirements.     b.
  Restrictive Legend. The certificates representing the shares of Common Stock
granted pursuant to this Agreement shall bear the following legend, plus other
legends the Company deems necessary or desirable in connection with securities
laws or other rules, regulations or laws.         THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”) AND ARE “RESTRICTED SECURITIES” AS DEFINED IN RULE 144 PROMULGATED UNDER
THE ACT. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE
DISTRIBUTED EXCEPT (i) IN CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE ACT, OR (ii) IN COMPLIANCE WITH RULE 144, OR
(iii) PURSUANT TO AN OPINION OF COUNSEL TO THE CORPORATION THAT SUCH
REGISTRATION OR COMPLIANCE IS NOT REQUIRED AS TO SAID SALE, OFFER OR
DISTRIBUTION.

Section 6. Non-Assignability
     No right granted to the Grantee under the Plan or this Agreement, except as
otherwise provided in this Agreement, shall be assignable or transferable
(whether by operation of law or

6



--------------------------------------------------------------------------------



 



otherwise and whether voluntarily or involuntarily), other than by will or by
the laws of descent and distribution. During the life of the Grantee, all rights
granted to the Grantee under the Plan or under this Agreement shall inure only
by the Grantee.
Section 7. Withholding Taxes
     Whenever under the Plan and this Agreement shares of Common Stock are to be
delivered, the Company shall be entitled to require as a condition of delivery
that the Grantee remit an amount sufficient to satisfy all federal, state and
other governmental withholding tax requirements related thereto; provided, that
in lieu of or in addition to the foregoing, the Company shall have the right to
withhold such sums from compensation or other amounts otherwise due to the
Grantee.
Section 8. Requirement of Notification on Section 83(b) Election
     If the Grantee shall, in connection with the receipt of Restricted Stock,
make the election permitted under Section 83(b) of the Code (i.e., an election
to include in his or her gross income in the year of transfer the amounts
specified in section 83(b) of the Code), he or she shall notify the Company of
such election within ten days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.
Section 9. Adjustments Upon Changes in Capitalization
     In the event of any increase or decrease, after the date of this Agreement,
in the number of issued shares of Common Stock resulting from the subdivision or
combination of shares of Common Stock or other capital adjustments, or the
payment of a stock dividend, or other increase or decrease in such shares
effected without receipt of consideration by the Company, the Committee shall
proportionately adjust the number of shares of Restricted Stock and any and all
other matters deemed appropriate by the Committee; provided, however, that any
fractional shares resulting from any such adjustment shall be eliminated.
Adjustments under this Section shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive.
Section 10. Right of Discharged Reserved
     Nothing in the Plan or in this Agreement shall confer upon the Grantee the
right to continue in the employment, or service of the Company or any of its
Subsidiary Corporations, or affect any right which the Company or any of its
Subsidiary Corporations may have to terminate the employment or service of the
Grantee. The parties agree and acknowledge that the Grantee is an at-will
employee of the Company or Subsidiary Corporation. The Company and the Grantee
retain the right to terminate such employment relationship at any time.
Section 11. Nature of Payments
     11.1 Any and all grants of shares of Restricted Stock hereunder shall be in
consideration of services performed by the Grantee for the Company or for its
Subsidiary Corporations.

7



--------------------------------------------------------------------------------



 



     11.2 Any and all issuances of shares of Restricted Stock hereunder shall
constitute a special incentive payment to the Grantee. Such issuances and/or
income realized upon the grant of shares of Restricted Stock shall not be taken
into account in computing the amount of salary or compensation of the Grantee
for the purposes of determining any pension, retirement, death or other benefits
under (a) any 401(k), pension, retirement, profit-sharing, bonus, life
insurance, disability or other benefit plan of the Company or any Subsidiary
Corporation or (b) any agreement between the Company or any Subsidiary
Corporation, on the one hand, and the Grantee, on the other hand, except as such
plan or agreement shall otherwise expressly provide.
Section 12. Committee Determinations
     The Committee’s determinations under the Plan and this Agreement need not
be uniform and may be made by it selectively among persons who receive, or are
eligible to receive, awards under the Plan (whether or not such persons are
similarly situated). All decisions, interpretations and determinations by the
Committee with regard to any question or matter arising hereunder or under the
Plan shall be conclusive and binding upon the Company and the Grantee and his or
her transferees.
Section 13. Section Headings
     The Section headings contained herein are for the purpose of convenience
only and are not intended to define or limit the contents of said sections.
Section 14. Notices
     Any notice to be given to the Company or the Committee hereunder shall be
in writing and shall be addressed to the Secretary of the Company at Thermadyne
Holdings Corporation, 16052 Swingley Ridge Court, Suite 300, Chesterfield, MO
63017, or at such other address as the Company may hereafter designate to the
Grantee by notice as provided herein. Any notice to be given to the Grantee
hereunder shall be addressed to the Grantee at the address set forth beneath his
signature hereto, or at such other address as the Grantee may hereafter
designate to the Company by notice as provided herein. Notices hereunder shall
be deemed to have been duly given when personally delivered or mailed by
registered or certified mail to the party entitled to receive the same.
Section 15. Successors and Assigns
     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and the successors and assigns of the Company and, to the extent
set forth in Section 4.3, the heirs and personal representatives of the Grantee.
Section 16. Other Payments or Awards
     Nothing contained in this Agreement shall be deemed in any way to limit or
restrict the Company or any Subsidiary Corporations from making any award or
payment to the Grantee under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.

8



--------------------------------------------------------------------------------



 



Section 17. Governing Law and Venue
     This Agreement shall be governed by and construed in accordance with the
laws of the state of Missouri despite any laws of that state that would apply
the laws of a different state. In the event of litigation arising in connection
with this Agreement and/or the Plan, the parties hereto agree to submit to the
jurisdiction of state and Federal courts located in the state of Missouri.
Section 18. Severability
     If any term or provision of this Agreement, or the application of this
Agreement to any person or circumstances, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, both parties intend
for any court construing this Agreement to modify or limit that provision so as
to render it valid and enforceable to the fullest extent allowed by law. Any
provision that is not susceptible of reformation shall be ignored so as to not
affect any other term or provision of this Agreement, and the remainder of this
Agreement, or the application of that term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
Section 19. Entire Agreement Modification
     The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained in this Agreement and may
not be modified, except as provided in the Plan, as it may be amended from time
to time in the manner provided in the Plan, or in this Agreement, as it may be
amended from time to time by a written document signed by each of the parties to
this Agreement. Any oral or written agreements, representations, warranties,
written inducements or other communications with respect to the subject matter
contained in this Agreement made before the signing of this Agreement shall be
void and ineffective for all purposes.
Section 20. Authority to Receive Payments
     Any amount payable to or for the benefit of a minor, an incompetent person
or other person incapable of receipting therefore shall be deemed paid when paid
to the conservator of such person’s estate or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Company, members of the Committee and the Board with
respect thereto.
Section 21. Counterparts
     This Agreement may be executed simultaneously in two or more counterparts,
each of which shall constitute an original, but all of which taken together
shall constitute one and the same Agreement.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

                      THERMADYNE HOLDINGS CORPORATION       GRANTEE        
 
                   
By:
                                     
 
  Patricia S. Williams       Grantee’s Name:        
 
          Date of Signature:  
 
   
 
             
 
   
 
                                Grantee’s Address:    
 
                                     
 
                                     
 
                                     

10



--------------------------------------------------------------------------------



 



RESTRICTED STOCK AWARD AGREEMENT
THERMADYNE HOLDINGS CORPORATION
2004 STOCK INCENTIVE PLAN
BENEFICIARY DESIGNATION
To the Secretary of Thermadyne Holdings Corporation (“Company”)
I hereby designate the following person, persons or entity as primary and
secondary Designated Beneficiaries of rights that shall be transferred under the
Thermadyne Holdings Corporation 2004 Stock Incentive Plan (the “Plan”) and the
Thermadyne Holdings Corporation 2004 Stock Incentive Plan Restricted Stock
Agreement (“Agreement”) between the Company and me dated
                                        , 20                     upon my death:
Primary Beneficiary [include address and relationship]:
Secondary Beneficiary [include address and relationship]:
I RESERVE THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION. I HEREBY
REVOKE ALL PRIOR DESIGNATIONS (IF ANY) OF BENEFICIARIES AND SECONDARY
BENEFICIARIES.
The Company shall cause all shares of Restricted Stock to be transferred by
reason of my death pursuant to the Agreement to the Primary Beneficiary, if he,
she or it survives me, and if no Primary Designated Beneficiary shall survive
me, then to my secondary Designated Beneficiary. If no named Designated
Beneficiary survives me, then all such shares shall be transferred in accordance
with the terms of the Agreement.

         
 
Date of this Designation
 
 
Signature of Participant    

NOTE: Unless provided otherwise in this Beneficiary Designation, the Company
shall transfer all shares of Restricted Stock to be transferred to more than one
Designated Beneficiary equally to the living Designated Beneficiaries.

11